Exhibit 12.1 Loews Corporation Calculation of Ratio of Earnings to Fixed Charges (Dollar amounts in millions) Years Ended December 31, Pretax income from continuing operations before noncontrolling interests $ Add (deduct): Undistributed loss (income) from equity investees 74 ) ) ) Capitalized interest ) Amortization of capitalized interest 8 8 8 2 1 Earnings before fixed charges Fixed charges: Interest expensed Capitalized interest 30 22 29 55 Other interest related factors 38 38 40 38 35 Total fixed charges Total earnings and fixed charges $ Ratio of earnings to fixed charges 4.9x 5.7x 3.9x 2.9x 8.4x
